Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 1-17 are objected to because of the informalities such as typographical or grammatical error.  For example: (a) in claim 1, line 4, the recitation “coupling structure , the” should have been changed to “coupling structure, the”; (b) in claim 9, line 4, the recitation “structure ;” should have been changed to “structure;” and (c) in claim 17, line 3, the recitation “at protruding” should have been changed to “a protruding”.  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute
for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is(are): 
“coupling structure” in claims 1, 9 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “dissociable” in claims 1 and 9 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claim 1, the bottle coupling structure is dissociable, but is not required structurally to be dissociated from the bicycle handlebar.  See the terms “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP § 2173.05(b).
	b.	The term “practical implement” in claim 17 is a subjective term.  The claim scope is dependent on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention as to, e.g., what objective standard(s) is(are) used to determine whether a structure/implement is considered to be practical (or impractical).  
c.	Claim 17 recites the limitation “the accessory attachment” (emphasis added) in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
d.	It is unclear whether the term that appears at least twice such as “a handlebar” in claim 17 refers to the same or different things.  See double inclusion in MPEP § 2173.05(o).  
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2, 6 and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smart (US 20130032001).
	Claim 1
Smart teaches a bottle structure (105, FIGS. 1-2, ¶ 27 et seq.) adapted for a bicycle handlebar (120), comprising: a bottle body (105) having an integrally-formed bottle coupling structure (“attachment mechanism” id. ¶¶ 19-20, 40-44), the bottle coupling structure being adapted to be directly connected to the bicycle handlebar (120) and dissociable (id. claims 1-20).
Claim 1 is anticipated by Smart because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Smart.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the one hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  On the other hand, it is well settled that an element is “adapted to” perform or “adapted for” performing a function is not a positive limitation but only requires the ability to so perform, thus, it does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946).  See also MPEP § 2111.04.
Claim 2
The bottle coupling structure includes at least one protrusion (see Appendix (Ap.)) that is adapted to directly engage the bicycle handlebar (120) and dissociable.  
As noted, the plain meaning (MPEP § 2111.01) of “protrusion” is “a part that sticks out from the general mass of something” as seen in common dictionaries such as Merriam-Webster dictionary cited.  Here, Smart’s lateral sides stick out from the central/general mass of the bottle structure (105) as shown in the Ap., thus, under a BRI, Smart’s stick-out portion(s) “read(s) on” the claimed at least one protrusion.  It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).
Claim 6
Smart’s bottle coupling structure includes two of the protrusions (see Ap.) that are respectively located at two opposite lateral sides of the bottle body (10) and that are adapted to directly engage the bicycle handlebar.
Claim 9
Please see claim 1 above and note that Smart teaches a handlebar assembly (100, FIG. 1)
adapted for a bicycle (¶ 27 et seq.), comprising a handlebar (120, FIG. 1) having a handlebar coupling structure (i.e., aerodynamic trip edges or cusps of the handlebar 120 that couple with the cusps or cusp shape areas of the bottle structure 105 as seen in FIGS. 1-3, 10-17 and described in, e.g., ¶¶ 37-38 and 44. 
3.	Claims 1, 8-10 and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweigart (US 20120104063). 
	Claim 9
Sweigart teaches a handlebar assembly (102, FIG. 1, ¶ 32 et seq.) adapted for a bicycle, comprising: a handlebar (150) having a handlebar coupling structure (128, FIG. 1b); and a bottle structure (104, 122, 154, FIG. 1, ¶ 32 et seq.) including a bottle body (154, ¶ 42 et seq.) that has an integrally-formed bottle coupling structure  (104), the bottle coupling structure (104, 122, 154) being directly connected to the handlebar coupling structure (128) of the handlebar (150) and dissociable as shown in FIGS. 1-3.
Claim 9 is anticipated by Sweigart because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Sweigart.  See legal precedent cited in claim 1 above.  Moreover, it is well settled that the term “integral” is not restricted to a one-piece article.  The term “integral” or “integrally formed” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326 (CCPA); In re Clark, 102 USPQ 241 (CCPA); In re Dike, 157 USPQ 581 (CCPA); In re Kohno, 157 USPQ 275 (CCPA); and In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) cited in MPEP § 904.01.
Claim 10
The handlebar coupling structure (128) includes at least one engaging groove (130, FIG. 1, ¶ 37), and the bottle coupling structure (104, 122, 154) includes at least one protrusion (124, FIG. 1) that directly engages the at least one engaging groove (130) of the handlebar coupling structure (128) and dissociable. 
Claim 16
The bottle structure (104, 122, 154) further includes a shield member (104, FIG. 2) that is connected to the bottle body (154) for streamlining the bottle structure (104, 122, 154).
Claims 1 and 8
See claims 9 and 16 above.
4.	Claim 17, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galstad et al. (US 20110219909).
Galstad teaches an accessory for attachment to a handlebar (98), the accessory attachment comprising: a practical implement (110, FIG. 2, ¶ 41 et seq.) including a protruding accessory coupling structure (140, 144, 136, 142, etc., FIG. 2, ¶ 42) having at least one protrusion (144, FIG. 2, ¶ 42) and an accessory connecting hole (48, ¶ 42) on a lateral surface of the at least one protrusion (144), the at least one protrusion (144) and accessory connecting hole (148) sized and shaped to engage a corresponding engaging groove (162, 136, ¶ 44) of a handlebar (98).
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 3 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smart in view of Smolik (US 20080053266).
Claim 3
Smart teaches the invention substantially as claimed.  However, Smart does not explicitly teach the at least one protrusion being formed with a bottle connecting hole that is adapted to permit a fastener secured to the bicycle handlebar to extend therein.  
Smolik teaches the at least one protrusion (12) being formed with a bottle connecting hole (36, FIG. 2, ¶ 29) adapted to permit a fastener (33, ¶ 29) to extend therein in order to attach the bottle structure (10/42) to the bicycle handlebar (FIGS. 1, 2 and 4).  Ibid. claims 1-13.
It would have been obvious to the PHOSITA before the EFD of the application to form Smart’s at least one protrusion with the bottle connecting hole adapted to permit the fastener to extend therein since it would attach Smart’s bottle structure to the bicycle handlebar as taught or suggested by Smolik.  The use of the bottle connecting hole to permit the fastener extending therein would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 5
Smolik’s connecting hole (36) is configured as a through hole (FIG. 2).
Indication of Allowable Subject Matter
1.	Claims 4, 7 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (a) Henderson (US 20150296907) teaches at least one protrusion (303, FIG. 3A, ¶ 26) configured to couple with a groove of a handlebar (312, 311, etc.); and (b) Rafael (DE 102013112665A1) teaches a bottle (22, FIG. 6), a bottle coupling structure (66) and a handlebar coupling structure (56).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached from Monday – Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH LUONG/            Primary Examiner, Art Unit 3656